DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more generators" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change “generators” to diesel engines to remedy this rejection.
Claim 5 recites the limitation "the load sensors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Line 1 of the claim only provides antecedent basis for a single load sensor.  It is unclear if multiple load sensors are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2018/0001985 A1; hereinafter Zhang).
Regarding claim 1, Zhang discloses a system [100] to prevent wet stack residue buildup, the system [100] comprising: a communications interface [110] to communicate with one or more diesel engines [103]; a power sensor [218] to detect output power of the one or more diesel engines [103] (paragraph 0057; “the control module 218 may determine a current amount of output power of the multi-engine machine [100]”); and a processor [206] in communication with the power sensor [218], the processor [206] to: monitor the output power of the one or more diesel engines [103] as detected by the power sensor [218]; monitor power demand [602] of loads (paragraph 0079; “current engine load of each of the engines 102”) coupled to the one or more diesel engines [103]; and minimize [606] the time (see [406]) that each diesel engine [103] spends operating below a target power level [302] by controlling [608] at least one of the output power [304] of the one or more diesel engines [103] and the power demand of the loads (paragraphs 0021-0021, 0024, 0033-0035, 0037-0038, 0042, 0047-0051, 0057-0062, 0066, 0078-0084, and Figures 1-4 and 6).  Regarding the recitation in the preamble that the purpose of the system is to “prevent wet stack residue buildup,” if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.
Regarding claim 5, Zhang discloses the system of claim 1, further comprising a load sensor (integral to control system [110]) to measure a system load, and wherein to minimize [606] time that each diesel engine [103] spends operating below the target power level [302], the processor [206] sends updated dispatch instructions (continual looping of method [600]) to the one or more diesel engines [103] based on measurements from the load sensors (integral to control system [110]) (paragraphs 0038, 0053, 0076, 0079, 0081, and Figures 1-4 and 6).

Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-4 and 6-8, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746